UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6780



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


MICHAEL T. TROSKY,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Wheeling. Frederick P. Stamp, Jr., Chief
District Judge. (CR-97-49)


Submitted:   August 19, 1999                 Decided:   August 26, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Michael T. Trosky, Appellant Pro Se. Paul Thomas Camilletti, Lisa
Grimes Johnston, OFFICE OF THE UNITED STATES ATTORNEY, Wheeling,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Trosky appeals the district court’s order denying his

motion for early release based on his participation in a drug

rehabilitation program.    See 18 U.S.C.A. § 3621(e)(2)(B) (West

Supp. 1999).   We have reviewed the record and the district court’s

order and find no reversible error because, under the appealable

Bureau of Prisons regulation, Trosky is not eligible for early

release.   See Pelissero v. Thompson, 170 F.3d 442, 447 (4th Cir.

1979) (holding that the Bureau of Prisons acted within its discre-

tion in implementing regulation refusing early release to prisoners

with prior convictions for violent offenses).      Accordingly, we

affirm the district court’s order.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                 2